                                       Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 1 of 14



                                  1   Craig J. Mariam (SBN: 225280)
                                      cmariam@grsm.com
                                  2   Anthony D. Phillips (SBN: 259688)
                                      aphillips@grsm.com
                                  3   Josh D. Bradus (SBN: 306568)
                                      jbradus@grsm.com
                                  4   GORDON REES SCULLY MANSUKHANI, LLP
                                      275 Battery Street, Suite 2000
                                  5   San Francisco, CA 94111
                                      Telephone: (415) 986-5900
                                  6   Facsimile: (877) 306-0043
                                      Attorneys for Defendant
                                  7   BUYERQUEST, INC.

                                  8                               UNITED STATES DISTRICT COURT

                                  9                             NORTHERN DISTRICT OF CALIFORNIA

                                 10

                                 11   TRADESHIFT, INC., a Delaware corporation, )       CASE NO. 3:20-cv-01294-RS
                                                                                )
275 Battery Street, Suite 2000




                                 12                           Plaintiff,        )       BUYERQUEST, INC.’S REPLY BRIEF IN
  San Francisco, CA 94111




                                                                                )       SUPPORT OF MOTION FOR LEAVE TO
    Gordon & Rees LLP




                                 13       vs.                                   )       FILE FIRST AMENDED ANSWER AND
                                                                                )       AFFIRMATIVE DEFENSES
                                 14   BUYERQUEST, INC., an Ohio corporation, )
                                                                                )
                                 15                           Defendant.        )       Judge: Hon. Richard Seeborg
                                                                                )       Courtroom: 3 (17th Floor)
                                 16                                             )       Date: September 2, 2021
                                                                                )       Time: 1:30 PM
                                 17                                             )
                                                                                )
                                 18                                             )
                                                                                )
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                        Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 2 of 14



                                  1                                                      TABLE OF CONTENTS

                                  2                                                                                                                                              Page

                                  3   INTRODUCTION ...........................................................................................................................1

                                  4             I.         ARGUMENT ...........................................................................................................1

                                  5                        A.         BuyerQuest’s Proposed Amendments to Its Affirmative Defenses
                                                                      Are Distinct from Tradeshift’s Request to Add a New Theory of
                                  6                                   Liability ........................................................................................................1

                                  7                        B.         BuyerQuest Has Demonstrated the Requisite Diligence to Support
                                                                      a Showing of Good Cause............................................................................2
                                  8
                                                           C.         Tradeshift Is Not Prejudiced by the Proposed Amendments .......................4
                                  9
                                                                      1.         Leave to Amend Under Rule 15 Should be Freely Given ...............4
                                 10
                                                                      2.         BuyerQuest’s Objection to Tradeshift’s Untimely
                                 11                                              Contention Interrogatories Do Not Demonstrate Prejudice .............5
275 Battery Street, Suite 2000




                                 12                                   3.         The Proposed Amendments All Are Based on Facts Present
  San Francisco, CA 94111




                                                                                 in the Pleadings or Disclosed in Discovery .....................................6
    Gordon & Rees LLP




                                 13
                                                                      4.         The Affirmative Defense of Justification and Privilege are
                                 14                                              Inherent in Tradeshift’s Allegations ................................................7

                                 15                        D.         The Proposed Amendments are not Futile ...................................................8

                                 16                                   1.         The Viability of Justification or Privilege Defenses Are
                                                                                 Questions of Fact Not Subject to Dismissal or a Futility
                                 17                                              Argument .........................................................................................8

                                 18                                   2.         Tradeshift’s Potential Double-Recovery Renders Unjust
                                                                                 Enrichment and Set Off Viable Affirmative Defenses ....................9
                                 19
                                                                      3.         The Limitation of Liability Affirmative Defense Is Valid...............9
                                 20
                                      CONCLUSION ..............................................................................................................................10
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                                                        -i-
                                         REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                  COMPLAINT
                                                                           CASE NO. 3:20-cv-01294-RS
                                        Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 3 of 14



                                  1                                                  TABLE OF AUTHORITIES

                                  2                                                                                                                                   Page(s)

                                  3   Cases

                                  4   Advanced Cardiovascular Systems v. Scimed Life Systems,
                                        989 F. Supp. 1237 (N.D. Cal. 1997) ........................................................................................... 4
                                  5
                                      Ashcroft v. Iqbal,
                                  6     556 U.S. 662 (2009) .............................................................................................................. 9, 10

                                  7   Chrimar Sys. Inc v. Cisco Sys. Inc,
                                        No. 13-CV-01300-JSW, 2016 WL 1623922 (N.D. Cal. Apr. 21, 2016) .................................... 6
                                  8
                                      Collaboration Props. v. Tandberg ASA,
                                  9     2007 WL 205065 (N.D. Cal. Jan. 25, 2017) ............................................................................... 8

                                 10   Freed v. Manchester Serv., Inc.,
                                        165 Cal. App. 2d 186, 331 P.2d 689 (1958) ............................................................................... 8
                                 11
                                      Herron v. State Farm Mut. Ins. Co.,
275 Battery Street, Suite 2000




                                 12     56 Cal. 2d 202 (1961) ................................................................................................................. 7
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   Hurn v. Retirement Fund Trust,
                                        648 F.2d 1252 (9th Cir. 1981) .................................................................................................... 4
                                 14
                                      In re Wells Fargo Residential Mortg. Lending Discrimination Litig.,
                                 15      No. C 08-1930 MMC (JL), 2009 WL 1771368 (N.D. Cal. June 19, 2009)................................ 5

                                 16   Nationwide Transp. Fin. v. Cass Info. Sys., Inc.,
                                        523 F.3d 1051 (9th Cir. 2008) .................................................................................................... 7
                                 17
                                      NavCom Tech., Inc. v. Oki Elec. Indus. Co.,
                                 18     No. 5:12-CV-04175-EJD, 2014 WL 991102 (N.D. Cal. Mar. 11, 2014),
                                        aff’d sub nom. NavCom Tech., Inc. v. Oki Elec. Indus. Co, Ltd.,
                                 19     756 F. App’x 682 (9th Cir. 2018) ............................................................................................. 10

                                 20   O’Brien as Tr. of Raymond F. O’Brien Revocable Tr. v. XPO CNW, Inc.,
                                        362 F. Supp. 3d 778 (N.D. Cal. 2018) ........................................................................................ 8
                                 21
                                      Quan v. San Francisco Police Dep’t,
                                 22     No. C 10-01835 MEJ, 2011 WL 2470477 (N.D. Cal. June 21, 2011) ....................................... 3

                                 23   Savage v. Pac. Gas & Elec. Co.,
                                        21 Cal. App. 4th 434 (1993) ....................................................................................................... 7
                                 24
                                      Sterling Sav. Bank v. Poulsen,
                                 25      No. 12-01454 EDL, 2013 WL 12173596 (N.D. Cal. Apr. 25, 2013) ..................................... 2, 3

                                 26   Thelen Reid & Priest LLP v. Marland,
                                        No. C 06-2071 VRW, 2007 WL 9812746 (N.D. Cal. Mar. 16, 2007) ....................................... 6
                                 27

                                 28                                                                     - ii -
                                         REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                  COMPLAINT
                                                                           CASE NO. 3:20-cv-01294-RS
                                        Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 4 of 14



                                  1   Other Authorities

                                  2   Federal Rules of Civil Procedure
                                        Rule 15 ............................................................................................................................ 1, 3, 4, 5
                                  3
                                      Federal Rules of Civil Procedure
                                  4     Rule 16 ................................................................................................................................ 2, 3, 4

                                  5   Federal Rules of Civil Procedure
                                        Rule 33 ........................................................................................................................................ 5
                                  6
                                      Local Rules
                                  7     Rule 16-2..................................................................................................................................... 1

                                  8   Treatises

                                  9   Restatement (Second) of Torts Section 767.................................................................................... 7

                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28                                                                         - iii -
                                         REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                  COMPLAINT
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 5 of 14



                                  1                                            INTRODUCTION

                                  2             Plaintiff Tradeshift Inc.’s (“Tradeshift”) Opposition offers no cogent reason why the

                                  3   Court should depart from the well-established purposes of Rule 15 and provide Defendant

                                  4   BuyerQuest, Inc. (“BuyerQuest”) an opportunity to present its viable defenses. Specifically,

                                  5   Tradeshift has made no showing that BuyerQuest was not diligent in seeking leave to amend or

                                  6   that it otherwise would be unduly prejudiced by any such delay. Nor can it make such a

                                  7   showing, as the proposed amendments stem from both the factual allegations in the Complaint

                                  8   and the discovery already completed in this matter.

                                  9             Federal policy strongly favors a determination of the case on the merits, and Tradeshift’s

                                 10   opposition attempts to subvert this policy and avoid the relevant and viable defenses to its own

                                 11   allegations. The Court therefore should grant BuyerQuest’s motion.
275 Battery Street, Suite 2000




                                 12             I.     ARGUMENT
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13             A.     BuyerQuest’s Proposed Amendments to Its Affirmative Defenses Are

                                 14                    Distinct from Tradeshift’s Request to Add a New Theory of Liability

                                 15             As the Court is aware, Tradeshift filed a Contingent Motion for Leave to File an

                                 16   Amended Complaint to include a new theory of liability concocted after the close of written

                                 17   discovery. See ECF 107. As discussed in BuyerQuest’s Opposition, Tradeshift’s “contingent”

                                 18   motion was filed as a hedge against the likelihood of losing a separate pending Motion—the

                                 19   Motion for Relief from the Magistrate’s Order. See ECF 113 at 3-4. Tradeshift’s contingent

                                 20   motion for leave is both procedurally improper under Local Rule 16-2 and is a bald attempt at an

                                 21   end-around of the Magistrate’s Order, seeking yet another bite at the apple for relief previously

                                 22   denied.

                                 23             In contrast, BuyerQuest’s Motion does not seek to add new theories or counterclaims.

                                 24   Instead, the Motion serves a more administrative task of narrowing the defenses that will be

                                 25   relevant to adjudicating the full merits of the case, as well as providing additional factual context

                                 26   for said defenses in direct response to the allegations of the operative Complaint. Unlike

                                 27   Tradeshift’s requested amendments, BuyerQuest’s Motion does not require re-opening

                                 28                                                    -1-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 6 of 14



                                  1   discovery, thereby preserving the trial date currently set in this matter. Tradeshift does not make

                                  2   any meaningful argument of prejudice to the contrary, as BuyerQuest’s amendments provide

                                  3   Tradeshift clarity regarding the likely defenses for trial. Therefore, the Court should permit

                                  4   BuyerQuest’s amendments.

                                  5          B.      BuyerQuest Has Demonstrated the Requisite Diligence to Support a Showing

                                  6                  of Good Cause

                                  7          Tradeshift contends that BuyerQuest has failed to demonstrate the requisite good cause to

                                  8   amend the operative Scheduling Order under Rule 16. Specifically, Tradeshift asserts that

                                  9   BuyerQuest knew of all factual allegations and potential defenses prior to the August 31, 2020

                                 10   amendment deadline. See ECF 117 at 14. However, as explained in its Motion, BuyerQuest’s

                                 11   counsel (substituted after the deadline to amend pleadings in the Scheduling Order) worked
275 Battery Street, Suite 2000




                                 12   diligently to conduct fact discovery in a timely manner and then reevaluate the relevance of its
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   asserted defenses in light of the information learned. The proposed affirmative defenses are the

                                 14   result of this marshaling of evidence, in an effort to eliminate unnecessary defenses and allow

                                 15   this matter to proceed on the merits. Good cause therefore exists.

                                 16          Tradeshift’s arguments are inaccurate and defy logic.         First, Tradeshift asserts that

                                 17   BuyerQuest is obligated to explain why “its prior counsel could not have reasonably met the

                                 18   August 31 deadline to amend its Answer.” ECF 117 at 14. Tradeshift cites no support for this

                                 19   remarkable assertion, as this is not a requirement under the Rule 16 analysis. Instead, Plaintiff

                                 20   cites two cases for the argument that a substitution of counsel “is not sufficient to excuse delay.”

                                 21   Id. These cases do not support denying BuyerQuest’s request for amendment in this matter. In

                                 22   the first cited case, Sterling Sav. Bank v. Poulsen, the Court determined a change in counsel’s

                                 23   strategy did not excuse delay in considering defendant’s request to amend to add counterclaims,

                                 24   but did not hold that a change in counsel entirely was not a valid consideration. No. 12-01454

                                 25   EDL, 2013 WL 12173596, at *4 (N.D. Cal. Apr. 25, 2013). Here, the requested amendments do

                                 26   not represent a change in strategy or add additional counterclaims. Rather, BuyerQuest seeks to

                                 27

                                 28                                                  -2-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 7 of 14



                                  1   refine its viable defenses to the allegations in the Complaint.1 In the other cited case, Quan v.

                                  2   San Francisco Police Dep’t, the court denied plaintiff’s motion to amend the complaint to add

                                  3   new allegations, in part, because of the undue delay and prejudice to defendants. Quan v. San

                                  4   Francisco Police Dep’t, No. C 10-01835 MEJ, 2011 WL 2470477, at *6 (N.D. Cal. June 21,

                                  5   2011). Again, BuyerQuest does not seek to add additional claims or theories of liability.2 These

                                  6   cases are inapposite to the Motion before this Court.

                                  7           Next, Tradeshift asserts that BuyerQuest did not identify any specific facts that it learned

                                  8   following the deadline to amend pleadings. See ECF 117 at 14-15. Notwithstanding the fact that

                                  9   BuyerQuest’s substituted counsel entered the matter while fact discovery was ongoing (see ECF

                                 10   42-44), the additional facts and available defenses are evident on the amendments themselves.

                                 11   See ECF 109, Exhibit A. Indeed, Tradeshift is well aware of these facts as it later argues that
275 Battery Street, Suite 2000




                                 12   BuyerQuest should not be permitted to supplement its affirmative defenses with additional facts,
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   while also arguing that the amendments would be futile without these additional facts. ECF 117

                                 14   at 17-21.

                                 15           Under Tradeshift’s theory, a defendant must have all viable affirmative defenses

                                 16   solidified in responding to the Complaint, or otherwise explain why it did not. This is not the

                                 17   legal standard for the party opposing amendment to meet its burden. Tellingly, Tradeshift cites

                                 18   to no relevant support for its assertion that specific facts must be included in a motion to amend

                                 19   under either Rule 15 or Rule 16.

                                 20           Regardless, as evident in its motion, BuyerQuest could not uncover the full set of facts

                                 21   underlying the proposed amendments until after it had the opportunity to conduct discovery.

                                 22   Indeed, the parties stipulated multiple times to continue the discovery period. See ECF 60, 81.

                                 23   Even now, Tradeshift seeks to obtain unilateral discovery in pursuit of substantively new and

                                 24   unpled theories of liability well after the Complaint was filed, undermining its own argument

                                 25   that BuyerQuest was aware of all the defenses available to it within one month of the Complaint

                                 26
                                      1
                                        Ultimately, the Poulsen court found insufficient prejudice to Plaintiffs and granted leave to
                                 27   amend the Answer. Id. at *6.
                                      2
                                        Unlike Plaintiff’s motion, which does add new allegations and theories of liability.
                                 28                                                  -3-
                                          REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                   COMPLAINT
                                                                            CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 8 of 14



                                  1   filing. See ECF 104. It is evident that factual issues and questions remained until the close of

                                  2   fact discovery, precluding Tradeshift’s argument this Motion is delayed. Once fact discovery

                                  3   closed and BuyerQuest had the opportunity to evaluate the factual record, it timely sought leave

                                  4   to amend.

                                  5          Therefore, good cause exists for amendment under Rule 16.

                                  6          C.      Tradeshift Is Not Prejudiced by the Proposed Amendments

                                  7          Tradeshift superficially argues that it will be prejudiced by the proposed amendments

                                  8   because it claims that many of the facts included in the amendments were known to BuyerQuest

                                  9   “since the inception of the cause of action.” ECF 117 at 7. In support of this sweeping

                                 10   conclusion, Tradeshift argues that because BuyerQuest was “intimately involved in the

                                 11   implementation of the Smucker project” and has a joint defense agreement with Smucker,
275 Battery Street, Suite 2000




                                 12   BuyerQuest necessarily “had more knowledge about the relevant facts of its defenses than
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   Tradeshift.”   Id.   In short, Tradeshift’s sweeping and unsupported conclusions as to when

                                 14   BuyerQuest learned of the viability of these changes is there only argument for undue delay, and

                                 15   any resulting prejudice.

                                 16          To the contrary, Tradeshift simply cannot show that BuyerQuest were aware of these

                                 17   defenses earlier, or otherwise intentionally delayed bringing them. Nor can it show that any

                                 18   additional discovery would be required regarding these proposed amendments, or that the factual

                                 19   allegations in the amendments do not flow directly from the factual allegations in the Complaint.

                                 20   Even if BuyerQuest could have been more diligent in filing its motion—which BuyerQuest

                                 21   disputes—any such delay alone does not satisfy Tradeshift’s burden of demonstrating prejudice

                                 22   under Rule 15. See, e.g., Hurn v. Retirement Fund Trust, 648 F.2d 1252, 1254 (9th Cir. 1981).

                                 23                  1.      Leave to Amend Under Rule 15 Should be Freely Given

                                 24          Rule 15(a) “reflects an underlying policy that disputes should be resolved on their merits,

                                 25   and not on the technicalities of pleading rules.” Advanced Cardiovascular Systems v. Scimed

                                 26   Life Systems, 989 F. Supp. 1237, 1241 (N.D. Cal. 1997). Therefore, in accordance with the

                                 27   explicit language of Rule 15(a), the “court must be very liberal in granting leave to amend[.]” Id.

                                 28                                                  -4-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 9 of 14



                                  1   (citing multiple Ninth Circuit authorities). In furtherance of this policy of deciding cases on the

                                  2   merits, justice requires permitting the proposed amendments. See FED.R.CIV.P. 15(a).

                                  3                  2.      BuyerQuest’s Objection to Tradeshift’s Untimely Contention

                                  4                  Interrogatories Do Not Demonstrate Prejudice

                                  5          In support of its argument of prejudice, Tradeshift again attempts to re-litigate a

                                  6   discovery dispute that is already resolved.       During fact discovery, Tradeshift issued an

                                  7   interrogatory to BuyerQuest on January 18, 2021 asking it to “identify each affirmative defense

                                  8   it intended to rely on and any facts in support thereof.” ECF 117 at 15; ECF 117-4. BuyerQuest

                                  9   properly objected and replied that this was a premature contention interrogatory as discovery was

                                 10   ongoing.   ECF 117-4.      BuyerQuest reserved the right to supplement its response “upon

                                 11   completion of discovery” and after it had the full opportunity investigate and develop its theories
275 Battery Street, Suite 2000




                                 12   and defenses. Id. Tradeshift did not move to compel an immediate answer to this untimely
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   request. See Docket, passim.

                                 14          Tradeshift now argues, without support, that BuyerQuest exercising its right to

                                 15   supplement its response to a contention interrogatory somehow demonstrates it withheld

                                 16   information.   This requires the pretzel logic that a reservation of right to supplement an

                                 17   interrogatory after further discovery is evidence that the party had the information at the time the

                                 18   reservation was asserted. To the contrary, BuyerQuest was well within its right to wait until the

                                 19   close of discovery to determine its pertinent defenses and make the subsequent disclosures. See,

                                 20   e.g., In re Wells Fargo Residential Mortg. Lending Discrimination Litig., No. C 08-1930 MMC

                                 21   (JL), 2009 WL 1771368, at *7 (N.D. Cal. June 19, 2009) (“Neither Fed.R.Civ.P. 33(a)(2) nor

                                 22   applicable case law requires [a party] to answer the contention interrogatories until [requesting

                                 23   party] has produced the information necessary for them to do so.”). A party may supplement its

                                 24   responses to contention interrogatories any time before the pre-trial conference, and BuyerQuest

                                 25   expressly reserves that right. See FED.R.CIV.P 33(a).

                                 26          Now, upon the close of discovery, BuyerQuest attempts to refine its affirmative defenses

                                 27   and provide facts supporting these defenses, to Tradeshift’s benefit. This cannot be construed as

                                 28                                                  -5-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 10 of 14



                                  1   BuyerQuest concealing this information prior to the close of discovery, as it was not obligated to

                                  2   respond to a contention interrogatory in January 2021. Tradeshift therefore cannot support its

                                  3   allegation of delay or prejudice by pointing to this interrogatory, or to inappropriate questions to

                                  4   BuyerQuest’s 30(b)(6) witness. See ECF 117 at 5.3 Tradeshift’s repeated requests for the very

                                  5   information BuyerQuest now seeks to provide demonstrates that there is no prejudice in allowing

                                  6   the proposed amendment. Tradeshift cannot both decry the need for this information and then

                                  7   assert prejudice when it is timely provided to them.

                                  8            Therefore, Tradeshift cannot demonstrate undue delay or prejudice in providing these

                                  9   proposed amended affirmative defenses and the factual bases for each.

                                 10                    3.      The Proposed Amendments All Are Based on Facts Present in the

                                 11                    Pleadings or Disclosed in Discovery
275 Battery Street, Suite 2000




                                 12            Next, Tradeshift asserts that it will be prejudiced in that it did not have an opportunity to
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   conduct discovery on the proposed amendments. See, e.g. ECF 117 at 15. This argument is

                                 14   unavailing because all of the factual bases provided in the proposed amendments are either

                                 15   present in the Complaint or original Answer or otherwise the product of discovery already

                                 16   conducted.

                                 17            To demonstrate prejudice, the opposing party must demonstrate “that it was unfairly

                                 18   disadvantaged or deprived of the opportunity to present facts or evidence which it would have

                                 19   offered had the . . . amendments been timely.” Thelen Reid & Priest LLP v. Marland, No. C 06-

                                 20   2071 VRW, 2007 WL 9812746, at *1 (N.D. Cal. Mar. 16, 2007) (quotations omitted). If the new

                                 21   affirmative defenses are based on the same facts supporting Plaintiff’s claim, leave to amend is

                                 22   proper, even if fact discovery is closed. See, e.g. Chrimar Sys. Inc v. Cisco Sys. Inc, No. 13-CV-

                                 23   01300-JSW, 2016 WL 1623922, at *3 (N.D. Cal. Apr. 21, 2016).

                                 24            As discussed in BuyerQuest’s motion, the proposed amendments are not factually distinct

                                 25   from the underlying claims or substantially expand the issues for trial. All the affirmative

                                 26   defenses are framed by Tradeshift’s claims. Moreover, with the limited exception of Justification

                                 27   3
                                       See also, ECF 99 at 3-4 (Magistrate Judge Hixson finding Tradeshift’s efforts to pose legal
                                      contention questions to 30(b)(6) lay witness improper).
                                 28                                                  -6-
                                           REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                    COMPLAINT
                                                                             CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 11 of 14



                                  1   and Privilege, all affirmative defenses were present in the original Answer. See ECF 37; and

                                  2   109, Exhibit A. Tradeshift had ample opportunity to explore the bases for defenses to its claims

                                  3   in discovery, which it did. As a result of this discovery, BuyerQuest now seeks to make clear the

                                  4   factual support for the previously pled affirmative defenses. This cannot be the basis for a valid

                                  5   claim of prejudice.

                                  6                  4.     The Affirmative Defense of Justification and Privilege are Inherent in

                                  7                  Tradeshift’s Allegations

                                  8          In kind, the additional affirmative defense of Justification or Privilege is derived directly

                                  9   from Tradeshift’s allegations—demonstrated by the developed fact record—and therefore cannot

                                 10   be deemed a surprise or otherwise prejudicial. To prove the claim of tortious interference with

                                 11   contract, Plaintiff must demonstrate that the interference was done “either by unlawful means or
275 Battery Street, Suite 2000




                                 12   by means otherwise lawful when there is a lack of sufficient justification.” Savage v. Pac. Gas
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   & Elec. Co., 21 Cal. App. 4th 434, 449 (1993) (quoting Herron v. State Farm Mut. Ins. Co., 56

                                 14   Cal. 2d 202, 205 (1961)). Therefore, any claim for tortious interference with contract includes

                                 15   an inquiry into whether the defendant’s conduct giving rise to the claim “is improper or not.”

                                 16   Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1056 n. 3 (9th Cir. 2008) (citing

                                 17   Restatement (Second) of Torts § 767). Exploring the alleged acts and underlying motivations

                                 18   has unequivocally been the subject of discovery from the start.

                                 19          In the Complaint, Tradeshift expressly alleges that BuyerQuest “disparaged Tradeshift,”

                                 20   “misrepresented the capabilities of Tradeshift and its products,” “caused program delays and

                                 21   disruptions that reflected poorly” on Tradeshift with the intent to interfere with the Smucker

                                 22   Services Agreement. Complaint at ¶ 37. The parties subsequently conducted discovery on

                                 23   whether these alleged communications were designed to interfere with the Agreement, and

                                 24   whether any such communications were improper or made in bad faith. Therefore, any facts and

                                 25   circumstances supporting a defense of justification or privilege are inherent in Tradeshift’s own

                                 26   allegations, as they are essential to the analysis as to whether Tradeshift can demonstrate its

                                 27   claims. To the extent that Tradeshift now alleges that it would have conducted discovery into

                                 28                                                  -7-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 12 of 14



                                  1   whether BuyerQuest’s actions were done by “appropriate means” (see ECF 117 at 17), this

                                  2   inquiry already was relevant and at issue to support its own claim and factual allegations in the

                                  3   Complaint. The asserted prejudice through need for additional discovery does not comport with

                                  4   the content of the proposed amendments.

                                  5          Tradeshift will not be unduly prejudiced by the Court granting leave to amend

                                  6   BuyerQuest’s Answer. Because it cannot show prejudice, any delay in seeking to impose the

                                  7   affirmative defenses in question cannot form the basis of denial of the Motion.

                                  8          D.      The Proposed Amendments are not Futile

                                  9          Finally, Tradeshift argues that the amended affirmative defenses of Justification and

                                 10   Privilege, Set Off, and Limitation of Liability would be futile. “A proposed amendment is futile

                                 11   if no set of facts can be proved under the amendment to the pleadings that would constitute a
275 Battery Street, Suite 2000




                                 12   valid and sufficient claim or defense.” Collaboration Props. v. Tandberg ASA, 2007 WL 205065,
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   at *2 (N.D. Cal. Jan. 25, 2017) (internal quotation marks omitted).           Here, the proposed

                                 14   amendments clearly presents a set of facts that, if proven, would constitute a valid and sufficient

                                 15   defense to Plaintiff’s claims.

                                 16                  1.      The Viability of Justification or Privilege Defenses Are Questions of

                                 17                  Fact Not Subject to Dismissal or a Futility Argument

                                 18          For the affirmative defenses of Justification and Privilege, Tradeshift argues that the

                                 19   proposed factual bases for this defense “fails to identify any societal interest to be protected” or

                                 20   that BuyerQuest fails to allege that it was acting to “protect” its interest. ECF 117 at 18-19. As

                                 21   Tradeshift’s own cited cases make clear, these argumentative conclusions rely on elements to

                                 22   consider in determining the viability of these defenses, not pleading standards. In other words,

                                 23   Tradeshift’s arguments only amount to questions of fact that are not appropriate for these

                                 24   defenses. See, e.g., O’Brien as Tr. of Raymond F. O’Brien Revocable Tr. v. XPO CNW, Inc.,

                                 25   362 F. Supp. 3d 778, 785–86 (N.D. Cal. 2018) (“[t]he question of privilege is whether the

                                 26   person’s conduct was fair and reasonable under the circumstances, which is a question of fact to

                                 27   be determined by the jury.”); Freed v. Manchester Serv., Inc., 165 Cal. App. 2d 186, 190–91,

                                 28                                                  -8-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 13 of 14



                                  1   331 P.2d 689 (1958) (“[There is] no precise formula or standard by which a defendant’s conduct

                                  2   is to be evaluated in order to determine whether it was justified. The courts and legal writers

                                  3   often speak in terms of a ‘balancing of interests.’”).

                                  4           Because of this balance of interest, and resulting questions of fact, these affirmative

                                  5   defenses are valid and enforceable.

                                  6                   2.         Tradeshift’s Potential Double-Recovery Renders Unjust Enrichment

                                  7                   and Set Off Viable Affirmative Defenses

                                  8           Tradeshift also asserts that BuyerQuest’s affirmative defense of Unjust Enrichment and

                                  9   Set Off would be futile. ECF 117 at 19. In the proposed amendment, BuyerQuest points out that

                                 10   Tradeshift seeks damages against both BuyerQuest and Smucker for the cancellation of the same

                                 11   agreement. ECF 109, Exhibit A. BuyerQuest rightly points out that Tradeshift’s claim for
275 Battery Street, Suite 2000




                                 12   damages does not include any amount recoverable under this entirely separate action and any
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   such double recovery is not permitted. Id. Should Tradeshift recover in the related action, either

                                 14   through judgment or extrajudicial resolution, any money owed by BuyerQuest as damages to the

                                 15   same agreement necessarily must be reduced.

                                 16           Therefore, this is a viable affirmative defense.

                                 17                   3.         The Limitation of Liability Affirmative Defense Is Valid

                                 18           Finally, almost as an afterthought, Tradeshift asserts that the affirmative defense invoking

                                 19   the Limitation of Liability clause in the BuyerQuest-Tradeshift Agreement fails to meet the

                                 20   pleading standard of Iqbal, citing only a case where an amended complaint was dismissed. ECF

                                 21   117 at 20. Again, the proposed affirmative defense does not pose the same risk of harm as would

                                 22   new allegations and/or claims in an amended complaint. The limitation of liability defense was

                                 23   included in the Original Answer, providing Tradeshift ample notice and opportunity to conduct

                                 24   discovery on this defense. See ECF 37 at 8 (“Plaintiff’s claims for relief are barred and/or

                                 25   limited, including statutory damages, to the extent prohibited by the contracts between Plaintiff

                                 26   and Defendant . . . .”).

                                 27   ///

                                 28                                                     -9-
                                        REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                 COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 120 Filed 07/29/21 Page 14 of 14



                                  1            Regardless, and contrary to Tradeshift’s arguments, BuyerQuest references the exact

                                  2   provision in the Agreement—which forms the basis of Tradeshift’s own breach of contract

                                  3   claim—that applies to this defense, appropriately and unambiguously titled “Limitation of

                                  4   Liability.” ECF 109, Exhibit A. Tradeshift therefore asks this Court to dismiss an affirmative

                                  5   defense based on a clause in its own contract on the basis that it does not have adequate notice

                                  6   under the Iqbal standard. This position is illogical on its face.

                                  7            BuyerQuest has asserted from the beginning that the agreement in question contains

                                  8   enforceable limitations on potential liabilities, and this constitutes a valid affirmative defense.4

                                  9                                              CONCLUSION

                                 10            For the foregoing reasons, BuyerQuest respectfully requests that this Court grant leave to

                                 11   file the proposed Amended Answer and Affirmative Defenses.
275 Battery Street, Suite 2000




                                 12   Respectfully submitted,
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13
                                      Dated: June 29, 2021                          GORDON REES SCULLY MANSUKHANI, LLP
                                 14

                                 15                                                 By:
                                                                                          Craig J. Mariam
                                 16
                                                                                          Anthony D. Phillips
                                 17                                                       Josh D. Bradus
                                                                                          Attorneys for Defendant BuyerQuest, Inc.
                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25
                                      4
                                 26    See, e.g., NavCom Tech., Inc. v. Oki Elec. Indus. Co., No. 5:12-CV-04175-EJD, 2014 WL
                                      991102, at *14 (N.D. Cal. Mar. 11, 2014), aff’d sub nom. NavCom Tech., Inc. v. Oki Elec. Indus.
                                 27   Co, Ltd., 756 F. App’x 682 (9th Cir. 2018) (denying request to dismiss enforceable Limitation of
                                      Liability provision).
                                 28                                                - 10 -
                                           REPLY BRIEF IN SUPPORT OF BUYERQUEST’S MOTION FOR LEAVE TO FILE AMENDED ANSWER TO PLAINTIFF’S
                                                                                    COMPLAINT
                                                                             CASE NO. 3:20-cv-01294-RS
